Citation Nr: 0009320	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  91-52 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for postoperative 
residuals of an L2 fracture with fixation and L2-3 fusion.

2.  Entitlement to a disability rating in excess of 
40 percent for residuals of a shell fragment wound of Muscle 
Group XX and status post sacroiliac fusion with L5 healed 
transverse process.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 1995, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, for additional development.  
Following the requested development, the RO continued its 
denial of the claimed benefits.  The case is now before the 
Board for final appellate consideration.  

In September 1999, the RO found that new and material 
evidence had not been submitted to reopen a previously and 
finally denied claim of entitlement to service connection for 
generalized arthritis.  The veteran was informed of this 
determination the following month.  In a statement received 
in February 2000, the veteran appears to be attempting to 
reopen his claim for service connection for generalized 
arthritis.  This matter has not been adjudicated or developed 
for appellate consideration and is referred to the RO for 
action deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received.  

2.  An L2 fracture with fixation of an L2-3 fusion was not 
acquired as the proximate result of service-connected 
disability but is shown to be due to intercurrent injury.  

3.  The service-connected shell fragment wound residuals of 
Muscle Group XX and status post sacroiliac fusion with an L5 
healed transverse process is productive of no more than 
moderately severe injury of Muscle Group XX and of no more 
than severe intervertebral disc syndrome; the postoperative 
scars are well healed and are not shown to be tender and 
painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  Residuals of an L2 fracture with fixation of an L2-3 
fusion are not due to or the proximate result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).  

2.  The criteria for a disability rating in excess of 
40 percent for residuals of a shell fragment wound of Muscle 
Group XX and status post sacroiliac fusion with L5 healed 
transverse process, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.71a, 4.73, Diagnostic 
Codes 5292, 5293, 5294, 5295, 5320 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for secondary service connection and for an increased 
rating are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

Factual Background

The service medical records show that the veteran was wounded 
in action on August 5, 1950, and was hospitalized until about 
August 20, 1950.  He was then discharged and returned to 
duty.  During the last week of August, however, he developed 
pain in the left buttock and down the posterior aspect of the 
left thigh, pain that was present only at night or when cold.  
The pain gradually increased in severity until it was 
continuous and he had pain down the left leg on sneezing.  He 
had difficulty sleeping and walked with a limp favoring the 
left leg.  On September 20, 1950, he felt stiff and unable to 
move and was hospitalized until October 7, 1950.  However, he 
continued to have the same pain when walking and was unable 
to dance.  

The veteran stated that while traveling to Sasebo, Japan, the 
pain became so severe that he was forced to get off the train 
at Kobe.  He was admitted to a service hospital there on 
October 26, 1950.  The admitting diagnosis was medical 
observation due to nerve root compression of the lumbar 
spine.  X-rays in November 1950 revealed a 3- by 3-millimeter 
metallic foreign body lying about 3.5 centimeters behind the 
superior position of the left sacroiliac joint.  A chip 
fracture of the transverse process of the left fifth lumbar 
vertebra was also visualized.  There were two small foreign 
bodies lying in the soft tissues of the left posterior 
thoracic cage.  The clinical examiner indicated that the chip 
fracture was comminuted but was in good alignment and had 
adequate callus formation.  The findings on physical 
examination were minimal, and the veteran was discharged to 
duty on November 14, 1950.  The final pertinent diagnoses 
were simple comminuted fracture of the transverse process of 
the fifth lumbar vertebra, which was felt to be healing; and 
retained foreign body in the subcutaneous tissues of the left 
buttock.  

Chest X-rays taken when the veteran was hospitalized in 
December 1950 for pneumonia visualized two foreign bodies 
lying on the left overshadowing the left portion of the 
diaphragm that were identified in lateral projection as being 
beneath the diaphragm and in about a plain just anterior to 
the vertebral bodies and in a position closely corresponding 
to the spleen.  Chest X-rays in January 1951 showed only 
bilateral basilar pneumonia to be present.  

Chest X-rays performed during a hospitalization in March 1951 
visualized metallic foreign bodies that included two in the 
lateral chest wall on the left.  One was seen below the 
diaphragm on the left in the ninth posterior interspace.  A 
film of the abdomen was negative, except for the presence of 
foreign bodies.  Two were visualized in the left upper 
quadrant at the level of the 9th and 10th posterior 
interspaces.  Two were in the mid left abdomen at the level 
of the third lumbar vertebra.  One was overlying the left 
superior portion of the sacrum.  

The veteran was seen at a service dispensary in May 1951 for 
complaints of back pain that radiated down his right leg.  
However, neurologic findings and range of motion were normal.  

A separation examination, if performed, is not of record.  

The veteran was admitted to a VA hospital in April 1953 
complaining of pain in the right buttock that was aggravated 
with motion.  He believed that the onset of the pain was in 
August 1950, and he related it to the time when he was 
wounded in the left shoulder.  X-rays of the lumbosacral 
region showed numerous metallic foreign bodies in the left 
half of the back and abdomen.  There was sclerosis of the 
left sacroiliac joint.  X-rays of the right ischium showed 
early rarefaction consistent with tumor.  During 
hospitalization, a tumor was removed from the area of the 
ischium.  The pathological diagnosis was isosteoma.  The 
diagnosis on discharge from the hospital in May 1953 was 
osteoid osteoma of the right ischium that was treated and 
cured.  

An initial rating decision dated in May 1953 established 
service connection for residuals of shell fragment wounds of 
the back with simple fracture of the transverse process of 
the fifth lumbar vertebra and retained foreign bodies, Muscle 
Group XX.  A 20 percent evaluation was assigned under 
Diagnostic Code 5320, effective from March 2, 1953, the date 
of receipt of the veteran's original claim for compensation 
benefits.  Service connection was also established at that 
time for residuals of shell fragment wounds of the left 
shoulder and arm.  A noncompensable evaluation was assigned 
from March 1953.  

In June 1953, the veteran was admitted to a VA hospital for 
possible herniated nucleus pulposus.  An examination of the 
lumbosacral spine and pelvis the day following admission 
revealed a foreign metallic body present at the level of L5 
in the region of the longitudinal spinalis muscle on the 
left.  There was also an area suggesting traumatic evulsion 
of the right ischial ramus.  No other significant abnormality 
was present.  A myelogram in June 1953 visualized the lumbar 
region without evidence of significant abnormality.  During 
his hospital stay, the veteran was repeatedly seen by the 
chief of the neurosurgical service, who felt that the veteran 
probably had subsiding symptoms of a minor lumbar disc 
herniation but that since he was almost asymptomatic, he was 
advised regarding relaxing exercises.  The veteran was 
discharged from the hospital in July 1953 with diagnoses of 
herniated nucleus pulposus of L5-S1; and well-healed circular 
scars, 1 centimeter in diameter, of the left shoulder and 
left upper back.  

A rating decision dated in November 1953 granted service 
connection for a herniated disc at L5-S1.  The RO assigned a 
10 percent rating for the disability under Diagnostic 
Code 5293, effective from the date of admission to the VA 
hospital the previous June.  

An application for VA hospitalization dated in August 1953 
but received in February 1954 shows that the veteran 
complained of pain in the lower back.  The prior surgery 
involving the right buttock was noted.  The veteran had a 
"slight" Lasegue's sign on the right, although his knee and 
ankle reflexes were good and there was no atrophy.  Progress 
notes dated later in August, but received in February 1954, 
show that the veteran continued to complain of back pain.  It 
was reported that he worked as a laborer for a private 
company and that his pain had become more severe with 
working.  He complained of pain in the right leg, then in the 
left leg following a myelogram.  He said that the pain was 
located along the iliac crest along the lateral side and also 
in the gastrocnemius muscle and calf on the left, with pain 
radiating along the posterior thigh on the right.  However, 
physical findings were described by the examiner as minimal.  
The examiner noted that the scars, including those of the 
right buttock, were well healed.  The examiner stated that 
the veteran's complaints were "vague" and that, while he 
might have the pain complained of, but this was not evident 
on examination.  Admission was not felt to be indicated.  

A report of hospitalization by the United States Public 
Health Service was received in August 1954.  It was reported 
that the veteran was admitted in December 1953 with 
complaints of pain in the back and weakness of the legs due 
to previous injury.  Treatment was with physical therapy.  X-
rays of the lumbosacral spine in December 1953 were 
reportedly negative.  In January 1954, an evulsion-type 
fracture of the inferior most portion of the right ischial 
tuberosity was noted.  A 4 by 6-"centimeter" shrapnel 
fragment was noted at the left of L5.  The diagnoses were 
heroin addiction, inactive; foreign body in the muscles of 
the back; and healed fracture of the right ischial 
tuberosity.  

In August 1956, the veteran was admitted to a VA hospital 
with recent complaints of severe attacks of pain down the 
medial and posterior aspect of the leg.  The pain involved 
each leg at different times.  X-rays of the lumbosacral spine 
were interpreted as showing osteitis condensans ilii and a 
small foreign metallic particle in the soft tissue of the 
back.  A traumatic defect in the right ischial tuberosity was 
also seen.  X-rays of the chest showed small metallic 
fragments scattered through the left thorax.  The pertinent 
diagnosis was possible destructive process of both sacroiliac 
joints.  

In September 1956, during hospitalization, the veteran 
underwent a biopsy with fusion of the left sacroiliac joint.  
Subsequent X-rays showed that the sacroiliac arthrodesis was 
progressing satisfactorily.  The veteran was fitted for a 
brace and discharged from hospitalization in late October 
1956.  The biopsy appeared to rule out suspected rheumatoid 
spondylitis.  

A VA examination was conducted in January 1957.  X-rays of 
the lumbosacral and sacroiliac joints taken at that time 
showed a metallic foreign body about 10 millimeters in length 
and about 1.5 millimeters in thickness lying posteriorly to 
the left sacrum just above the left sacroiliac joint.  Both 
sacroiliac joints showed evidence of considerable 
hypertrophic change, particularly in the left sacroiliac 
joint.  The lumbar region was essentially negative.  Although 
findings on physical examination were relatively minor, it 
was noted that the veteran wore a rigid-type lumbosacral 
support.  A rating decision dated in February 1957 continued 
the evaluations then in place.  

The veteran continued to complain of low back pain with 
occasional radiation down either thigh.  On VA examination in 
July 1957, he was wearing a low back steel brace.  His 
posture, carriage and gait were normal.  He had no scoliosis 
or kyphosis of the back.  He had a slightly exaggerated 
lumbar lordotic curve and a good cervical lordotic curve.  
There was moderate tenderness only in the left sacroiliac 
region.  He had two postoperative scars around the pelvis; 
one scar was curved, 51/2 inches long and about 1 inch wide on 
the posterior iliac crest region on the left.  It was keloid 
but nontender, nondepressed, and not attached to underlying 
tissues.  There was mild muscle damage to Muscle Group XX on 
the left.  There was also a linear 21/2-inch scar on the upper 
medial-posterior aspect of the right thigh.  The scar was 
nontender, nondepressed, and not attached to underlying 
tissues.  There was no foreign body that was palpable in the 
low back.  There was no deformity of the hips, and there was 
no limitation of motion in any direction of the hips, 
although there was pain on all left hip motions.  The 
examiner noted that X-rays taken in May 1957 showed that the 
bony architecture of the low back appeared normal.  The 
articular margins of the bones were smooth and the 
intervertebral spaces were well maintained.  The vertebral 
bodies were in normal alignment with the spine erect and with 
the spine flexed.  The impression from the X-rays was that 
bone or articular pathology was not identified.  The 
pertinent diagnosis was postoperative scars with muscle 
damage to Muscle Group XX on the left, low back, residuals of 
shrapnel wound.  

On VA neurologic examination in July 1957, the veteran was 
observed to wear a Taylor back brace.  (A Taylor brace is a 
thoracolumbosacral orthosis with steel rods that support the 
spine and that is used in cases of disease or mechanical 
derangement.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 222 
(28th ed. 1994).)  His posture and gait were normal.  He had 
a sluggish right Achilles reflex with a slight area of 
numbness over the lateral aspect of the right foot.  The 
pertinent diagnosis was neuropathy of the right sciatic nerve 
that was sensory in nature.  

A rating decision dated in August 1957 confirmed and 
continued the evaluations then in place.  

On VA examination in July 1958, the veteran's gait was 
normal.  He did not limp.  There was mild tenderness only at 
the lumbosacral joint.  There was only one scar on the low 
back and that was a postoperative scar that was 7 inches long 
and a quarter of an inch wide.  The scar was surrounded by 
dark skin but was not raised or depressed and was not tender.  
The scar was situated over the left posterior crest of ilium 
to the upper sacrum.  There was no gross atrophy in the back 
or left buttock, but there was mild muscle damage to Muscle 
Group XX.  The veteran had forward flexion to 3 inches from 
the floor and backward extension to 25 degrees instead of 30 
degrees.  He had lateroflexion to each side to 15 rather than 
20 degrees and rotation to each side to 15 degrees rather 
than to 30 degrees.  He squatted well and walked on his heels 
and toes well.  Straight leg raising was painful at 110 
degrees, bilaterally.  There was mild muscle spasm and 
moderate lumbosacral pain on all back motions.  There was no 
measurable atrophy in the lower extremities.  He had equal 
and normal reflexes in the lower extremities.  There were no 
shrapnel wound scars around the low back, only the surgical 
scar.  X-rays of the lumbosacral spine showed that the 
vertebral bodies were in normal alignment and that the 
intervertebral spaces were well maintained.  There was no 
evidence of surgical fusion.  Sclerosis was visualized at the 
right and left sacroiliac joints, and the opposing facets of 
L5 and S1 were sclerotic.  Several small radiopaque foreign 
bodies, measuring from about 1 millimeter to 5 millimeters in 
diameter were scattered in the left upper abdomen, and a 
linear, irregular metallic foreign body, about 10 millimeters 
in length, was present posterior to the upper sacrum as 
visualized on lateral view, and at the level of the left 
upper sacroiliac joint as visualized on anteroposterior view, 
consistent with shrapnel fragments.  On the lateral view, 
there was a small metallic foreign body noted at the level of 
the posterior margin of T10 and another, similar smaller 
foreign body was present in the soft tissues of the back at 
the level of T10.  The radiologist's impression was sclerosis 
at the sacroiliac joints and lumbosacral facets, compatible 
with rheumatoid arthritis; and small metallic foreign bodies 
scattered in the left upper abdomen and soft tissues of the 
back.  The pertinent diagnosis by the clinical examiner was 
residual of shrapnel wound of the low back, with healed 
fracture of the transverse process of the fifth lumbar 
vertebra, with retained metallic foreign bodies and damage, 
Muscle Group XX, and postoperative scar.  

On a VA orthopedic examination in April 1971, there was a 61/2-
inch curved incisional scar in the left sacroiliac area and a 
4-inch healed incisional scar in the right sacroiliac area.  
The veteran had forward flexion to 70 degrees, with his 
fingertips lacking 12 inches of touching the floor; backward 
extension to 30 degrees; lateroflexion to 35 degrees, 
bilaterally; and rotation to 35 degrees, bilaterally.  On 
palpation and percussion, there was subjective discomfort at 
the dorsolumbar juncture but no spasm was noted in the 
paravertebral musculature.  X-rays of the lumbosacral spine, 
including supplemental oblique spot views of the sacroiliac 
region, revealed evidence of a Marie-Strumpell ankylosing 
spondylitis in the bilateral sacroiliac joints with extensive 
sclerosis on the right along the joint margin and with actual 
fusion on the left representing an old chronic process.  
There was normal alignment with normal disc spacing with no 
disc degenerative disease and no spurring of the bodies.  
There was a linear opaque metallic foreign body 8 by 
1 millimeter in size localized in the posterior soft tissue 
5 centimeters to the left of the midline behind the left 
transverse process and somewhat lateral at the level of L5.  
X-rays of the cervical spine were unremarkable.  The 
sedimentation rate was 6 millimeters, apparently in the first 
hour.  (A moderately elevated erythrocyte sedimentation rate 
(ESR) usually indicates active inflammatory disease.  
DORLAND'S at 1423.)  The vertebral bodies and the transverse 
processes of the lumbar spine were intact.  The VA orthopedic 
examiner diagnosed Marie-Strumpell arthritis, and retained 
metallic foreign bodies.  

A rating decision dated in June 1971 found, however, that the 
diagnosis of Marie-Strumpell arthritis was not confirmed in 
view of a sedimentation rate that was within normal limits 
and X-rays of the cervical spine that were normal.  However, 
the service-connected disability was reclassified as 
residuals of a shell fragment wound with healed transverse 
process at L-5, postoperative fusion of the left sacroiliac, 
and retained foreign bodies, Muscle Group XX.  A 40 percent 
evaluation was assigned by analogy to intervertebral disc 
syndrome under Diagnostic Code 5293 as the greater 
disability, effective from the date of receipt of a claim for 
increase in July 1969.  See 38 C.F.R. § 4.20 (1999).  The 
service-connected shell fragment wounds of the back, which 
had been rated 20 percent disabling under Diagnostic 
Code 5320, were now included under the rating for 
intervertebral disc syndrome under Diagnostic Code 5293.  

In August 1973, the veteran was admitted to a VA hospital for 
a period of observation and evaluation.  His complaints 
included low back pain.  He denied paralysis, weakness, loss 
of bowel or bladder control, or gait disturbance.  Findings 
on physical and X-ray examination were not significantly 
different from those previously noted.  During 
hospitalization, neurosurgical and psychiatric consultations 
were obtained.  The chief of the neurosurgery service was of 
the opinion that the veteran had an ill-defined 
musculoskeletal discomfort of undetermined etiology.  The 
consultation by a staff psychiatrist, which included 
psychological testing, indicated that the veteran had a 
psychophysiologic musculoskeletal disorder.  The psychiatrist 
remarked that primary and secondary gains were present and 
compounded to some extent the original physical problems.  It 
was also reported that during the veteran's observation on 
the ward, he was not observed to be incapacitated to any 
degree.  He was completely ambulatory and was able to 
function without any discernible disability.  

The service-connected disability rating was thereafter 
continued.  The veteran filed a claim for an increased rating 
for his service-connected low back disability in August 1990.  
In testimony before a hearing officer at the RO in June 1991, 
the veteran expanded his claim to include the issue of 
entitlement to service connection for residuals of an L2 
fracture.  

Analysis

1.  Service connection for residuals of an L2 fracture with 
fixation of an L2-3 fusion

The service medical records are negative for complaints or 
findings referable to a fracture at L2 with fixation of an 
L2-3 fusion, and the veteran does not contend otherwise.  
Rather, he maintains that he sustained an L2 fracture in a 
June 1990 fall in Thailand.  He contends that the weakness 
due to his service-connected low back disability caused the 
fall.  

The record shows, however, that the veteran was hospitalized 
in Thailand in June 1990 after having been involved in a 
motor vehicle accident.  The chief of the orthopedics 
department of the Thai hospital reported in a statement 
received in November 1993 that the veteran came to the 
hospital on June 21, 1990, after having been hit by a car.  A 
diagnostic work-up revealed a compression fracture at L2.  A 
statement from the Thai hospital dated June 27, 1990, 
indicates that the veteran had a compression fracture of L2 
on June 21, 1990, and that he was admitted to the hospital 
that day.  He had no neurological deficit.  Treatment was 
external support with a Taylor brace.  

In September 1990, the veteran was admitted to a VA hospital 
for fixation of an L2 spinal fracture and an L2-3 fusion.  He 
stated that he had slipped on the steps on June 1, 1990, in 
Thailand, which caused increased back pain.  He denied any 
history of alcohol problems or drug abuse, despite VA records 
which showed otherwise, including a VA hospital summary in 
May and June 1986 that contains a primary final diagnosis of 
continuous cocaine dependence.  In September 1990, during 
hospitalization, the veteran underwent L2 decompression with 
fixation and anterior fusion of the L2-3 segments of his 
L2 burst fracture.  

On VA orthopedic examination in January 1991, the assessment 
was L2 fusion with iliac crest bone graft (ICBG) that was not 
healed yet.  When seen at a VA outpatient clinic in April 
1991, the veteran was observed to ambulate with a walker.  He 
continued to have back pain, and he was admitted to a VA 
facility in January 1992 with an admitting diagnosis of cord 
compression.  It was stated that in June 1990, the veteran 
fell and reportedly broke his back.  A preoperative 
neurologic consultation was followed by surgical intervention 
for failed back surgery syndrome with nonunion of an L1 
through L3 fusion.  Two days following admission, the veteran 
underwent (according to the operation report) an L1 through 
L4 laminectomy with bilateral L1, L2, and L3 foraminotomies; 
a posterior spinal fusion with "Texas Scottish Rite 
Hospital" instrumentation and pedicle screws at T12 through 
L3 with a sublaminar hook and pedicle claw on the left T12; 
and an iliac crest bone graft.  The diagnosis on discharge 
from the hospital in February 1992 was cord compression.  His 
orthopedic surgeon stated at that time that the veteran 
required six months of convalescent leave until his fusion 
was solid and that he must wear a back brace continuously.  

On VA orthopedic examination in June 1994, the veteran stated 
that in June 1990, he was in Thailand and was walking down a 
set of stairs with a cane.  He said that because of his back 
pain, his leg gave way and he fell hurting his back.  After 
that, he was found to have an L2 fracture.  His January 1992 
back surgery was noted.  The orthopedic examiner stated that 
it was doubtful that the injury the veteran sustained in 1950 
in the form of an L5 transverse process fracture directly 
caused the veteran's L2 fracture in 1990, or was the 
precipitating factor.  However, because the veteran developed 
lower back pain, and episodes of gait instability secondary 
to lower back pain, after the injury in 1950, the examiner 
felt that his injury in 1990 was indirectly caused by the 
injury in 1950.  The examiner was of the opinion, after 
viewing the X-ray reports from 1950, that there had not been 
an L2 fracture at that time.  He felt, however, that the 
veteran was predisposed to have falls because of his lower 
back pain and gait instability.  The examiner therefore 
believed that that fall could be related to the lower back 
pain and instability that in turn could be related to the 
1950 injury.  

An orthopedic examination for VA in August 1998 reached a 
similar conclusion, which was predicated on history elicited 
from the veteran to the effect that he sustained a fall down 
some stairs in 1990 due to the giving way of his legs.  
However, a fee-basis neurologic examination the previous 
month recorded that the veteran was involved in a motorcycle 
accident in 1990.  It was reported that he was a passenger on 
a motorcycle that was struck by an automobile.  After this 
incident, he had increased back pain.  It was reported that 
he was a civilian visitor in Thailand and was taken to a 
hospital there.  The neurologic examiner noted that there 
were in fact two accidents, one in Thailand, and another in 
California.  The neurologic examiner stated that the veteran 
reported only the incident in Thailand when he was questioned 
by the examiner; the incident in California was discovered 
only when the examiner reviewed the medical records.  

The evidence of record shows that the veteran was involved in 
a motor vehicle accident in April 1994 when a car that had 
been rear-ended crossed lanes resulting in a front-end 
collision with the veteran's motor vehicle.  On admission to 
a private hospital in April 1994, the veteran said that he 
was going about 60 miles an hour.  He had his seat belt on, 
and the air bag opened.  He apparently initially went to the 
body shop with his car and was then brought to the emergency 
room, where he complained that he was hurting all over.  
Because of a contusion to the chest wall, his generalized 
aches and pains, and his low back pain with a history of 
pinning of his back, he was admitted for further management.  
X-rays of the thoracic and lumbosacral spine at that time 
were consistent with the back surgery performed in January 
1992.  There was no evidence of new fractures or 
subluxations.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  However, the provisions 
of 38 C.F.R. § 3.310(a) and the holding in Allen are not 
applicable when the veteran contends the converse - that his 
nonservice-connected disabilities are aggravating his 
service-connected disabilities.  Johnston v. Brown, 10 Vet. 
App. 80, 85-86 (1997).  

Despite the veteran's contentions and testimony, the Board is 
of the opinion that service connection is not warranted for 
residuals of an L2 fracture with fixation of an L2-3 fusion.  
The etiologic opinions that attribute this disability to the 
service-connected low back disability are based on a history 
provided by the veteran that is inconsistent with more 
contemporaneous evidence, which indicates that the L2 
fracture was due to his involvement in a motor vehicle 
accident in Thailand in June 1990, not to a fall down steps 
at that time.  The etiologic opinions in this case were based 
on a belief that back pain and gait instability rendered the 
veteran more vulnerable to the kind of fall that he claims to 
have sustained in Thailand in June 1990.  His involvement in 
a motor vehicle accident at that time, with an L2 compression 
fracture identified by the chief of the orthopedics 
department at the Thai hospital, refutes the notion that the 
fall was occasioned, even indirectly, by his service-
connected low back disability.  

As indicated above, secondary service connection for the 
claimed disability may be established only where it is shown 
that the L2 fracture with the subsequent fixation of the L2-3 
fusion was due to or the proximate result of the service-
connected low back disability, or where it is shown that the 
service-connected low back disability aggravated the 
nonservice-connected low back disorder.  Such an etiologic 
relationship is not shown here.  

Moreover, the record is replete with indications that the 
veteran's credibility is questionable.  The medical evidence 
of record dating to service shows that the veteran has 
problems with functional overlay of his symptoms, as well as 
problems with drugs and alcohol.  He has denied substance 
abuse when the record documents that abuse.  There have been 
indications on psychiatric examination and psychological 
testing that the veteran is motivated to some degree by 
secondary gain.  

In these circumstances, the Board finds unpersuasive his 
primary contention that the L2 fracture resulted from a fall 
that in turn resulted from weakness due to his service-
connected low back disability.  The Board gives far more 
weight to the records from the Thai hospital, which indicate 
that the veteran sustained the L2 fracture in a motor vehicle 
accident.  

The Board is not required to accept doctors' opinions that 
are based upon the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (Board not required to accept 
uncorroborated testimony of claimant as to dental treatment 
during service; Board not bound to accept physicians' 
opinions based on claimant's recitation of events); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (Board not bound to accept 
diagnoses based on history, as those diagnoses can be no 
better than the facts alleged by the claimant).  

The Board observes that the records from the Thai hospital 
were received in March and November 1993 but do not appear to 
have been reviewed by the orthopedic examiners in June 1994 
or August 1998, as they make no reference to a motor vehicle 
accident.  The Board is entitled to reject these opinions.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).  

In these circumstances, the Board finds that there is no 
showing of any etiologic relationship between the service-
connected low back disability on the one hand and the 
nonservice-connected L2 fracture residuals on the other.  
Where no relationship at all is established between the 
conditions, there is no basis for secondary service 
connection under 38 C.F.R. § 3.310(a) or under the holding in 
Allen.  See McQueen v. West, 13 Vet. App. 237, 242 (1999).  
It follows that the claim for secondary service connection 
must be denied.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

2.  Increased rating for service-connected low back 
disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Although the service-connected low back disorder may be rated 
by recourse to more than one diagnostic code, the rule 
against pyramiding precludes the use of multiple diagnostic 
codes to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14 (1999).  The diagnostic code is 
applied that best reflects the overall disability picture 
shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 40 
percent rating assigned under Diagnostic Code 5293 for 
intervertebral disc syndrome accurately reflects the actual 
degree of functional impairment demonstrated in this case.  
38 C.F.R. §§ 4.10, 4.40.  This is especially so in light of 
recent orthopedic and neurologic examinations that show that 
the veteran's subjective complaints and objective findings 
are due in part to nonservice-connected disability.  

The Board notes that sacroiliac injury and weakness is rated 
under the criteria for lumbosacral strain set forth in 
Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 
5294.  However, a 40 percent evaluation is the maximum 
schedular rating available under Diagnostic Code 5295 for 
severe lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

Under Diagnostic Code 5292, a 40 percent evaluation is 
warranted where severe limitation of motion of the lumbar 
segment of the spine is shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  This is the highest schedular evaluation 
available for limitation of motion of the lumbar spine, 
although limitation of motion is considered in evaluating the 
severity of intervertebral disc syndrome under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  

On a neurologic examination for VA in July 1998, the veteran 
was able to extend his lumbar spine to less than 5 degrees 
and flex forward to 30 degrees.  He had lateral bending to 5 
degrees, bilaterally, and rotation to 10 degrees, 
bilaterally.  There was mid and lower paralumbar muscle 
tenderness.  There was, however, no paralumbar muscle spasm.  

On an orthopedic examination for VA in August 1998, the 
veteran had forward flexion of the lumbar spine to 50 
degrees.  Normal forward flexion, according to the examiner, 
was 90 degrees.  The veteran had backward extension to 
15 degrees, which was normal, according to the examiner.  He 
had lateroflexion to 15 degrees, bilaterally, with 20 degrees 
being normal, according to the examiner.  The examination 
revealed normal thoracic kyphosis, but there was loss of 
lordosis.  

The findings on VA neurologic examination in December 1995 
were relatively similar with respect to the range of motion 
of the lumbar spine.  The movements of the lower back were so 
limited physically that he could not bend more than about 
30 degrees from the vertical and could not bend backwards 
more than 30 degrees from the vertical because of apparent 
physical limitation.  In addition, there was pain with any 
movements of the body involving the lower spine.  The veteran 
also complained of diffuse joint pain.  Motor examination for 
tone and strength showed that power in all the limbs was 
normal.  There was 5/5 strength in all limbs, and all muscle 
groups of the upper and lower extremities were normal.  The 
veteran had significant tenderness on movements of all 
joints.  

While the examination findings show severe limitation of 
motion of the lumbar spine, especially when pain on movement 
is considered, see DeLuca v. Brown, 8 Vet. App. 202 (1995), a 
higher evaluation is not warranted under the circumstances of 
this case.  Although 40 percent is the maximum schedular 
evaluation for severe limitation of lumbar spine motion under 
Diagnostic Code 5292, a 60 percent evaluation may be applied 
under Diagnostic Code 5286 if complete bony fixation of the 
spine (ankylosis) at a favorable angle is shown.  A 100 
percent evaluation requires fixation of the spine at an 
unfavorable angle, either with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286.  

Although severe limitation of motion of the lumbar spine is 
shown, ankylosis of that segment of the spine is not 
demonstrated.  The fusion of the spine shown by the record 
involves vertebrae that are not included in the service-
connected disability.  The neurologic examiner noted in July 
1998 that thoracic X-rays revealed Harrington rods at the 
lower thoracic spine and that lumbar spine X-rays revealed 
abnormalities at L1, L2 and L3, with no evidence of 
fractures.  This was from a hospital discharge summary dated 
in April 1994.  She also noted that a surgical report dated 
in February 1992 indicated that the veteran was admitted to a 
hospital and underwent surgery the previous month consisting 
of an L1 through L3 laminectomy, with decompression and 
bilateral foraminotomy at L1, L2 and L3, as well as fusion, 
with screws and rods placed from T11 to L3.  No mention is 
made of the L5 transverse process.  The fixation of the spine 
in this case is related entirely to a nonservice-connected 
disability of those vertebral bodies not included in the 
service-connected low back disability.  It is a principle of 
rating, which has the force of law, that manifestations 
resulting from nonservice-connected disability may not be 
used in establishing the service-connected evaluation.  
38 C.F.R. § 4.14.  See Smith v. Brown, 35 F.3d 1516, 1527 
(Fed. Cir. 1994), citing Maryland Casualty Co. v. United 
States, 251 U.S. 342, 349 (1920) (valid regulations have the 
full force and effect of statute law).  

The service-connected disability includes the chip fracture 
of the transverse process of L5 visualized on X-ray 
examination in service.  There was no showing of cord 
involvement.  Although there was a VA diagnosis of cord 
involvement in 1992, this was associated entirely with 
residuals of the nonservice-connected L2 fracture.  The L5 
fracture was initially described as simple and comminuted.  
However, subsequent X-rays during service showed good 
alignment of the fragments.  X-rays following service have 
not shown that the L5 fracture has resulted in demonstrable 
deformity of a vertebral body such as to warrant an 
additional 10 percent rating under Diagnostic Code 5285.  38 
C.F.R. § 4.71a, Diagnostic Code 5285.  X-rays in recent years 
have not mentioned a deformity of the L5 vertebral body but 
have been concerned with the fixation of the L2-3 fusion as a 
result of the intercurrent injury described above.  As 
indicated above, however, the service-connected evaluation 
may not be based on manifestations not resulting from the 
service-connected disability.  38 C.F.R. § 4.14.  

The RO has rated the service-connected low back disability on 
the basis of the dominant disability shown to be present 
under Diagnostic Code 5293.  Under that diagnostic code, a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  After a careful review of the 
record, however, the Board concludes that symptomatology 
warranting a 60 percent rating under Diagnostic Code 5293 is 
not shown or more nearly approximated.  38 C.F.R. § 4.7.  

Central to this case is the reality of the severe 
intercurrent back injury that the veteran sustained in 
Thailand in 1990.  The fracture of L2 sustained at that time 
required two back surgeries, the second to repair the first, 
which had failed.  A review of the operation report dated in 
January 1992 shows just how extensive and difficult an 
operation the second surgery was.  The orthopedic surgeon had 
to change course on a number of occasions during the 
operation because of the technical difficulty of the 
procedure.  It was this surgery that resulted in fixation of 
the initial L2-3 fusion, which had not taken.  The operation 
report makes no mention whatsoever of the L5 vertebra or the 
shell fragment overlying the left sacrum.  Moreover, the 
veteran was involved in a second motor vehicle accident in 
April 1994.  A VA orthopedic examiner in June 1994 attributed 
the definite limitation of movement of the lumbar spine to 
spinal bone grafts and also to "the metallic rods and 
pedicle screws," which of course are due to nonservice-
connected back disability.  On VA neurologic examination in 
June 1994, the veteran stated that he could not bend over 
secondary to his fusion.  

Both the orthopedic and neurologic examiners in 1998 
attributed part of the veteran's low back pathology to 
nonservice-connected disability, the orthopedic examiner 
noting that the veteran had developed severe back pain 
following his "fall" in 1990.  

On VA orthopedic examination in August 1998, the veteran 
complained of pain in his neck, bilateral shoulders, wrist, 
and hand; upper and lower back; and bilateral hip, knee, 
ankle, and foot pain.  The veteran stated that he had 
constant dull back pain, which was the most severe of his 
complaints.  He claimed that the pain was accompanied by 
constant radiation to both lower extremities.  The pain 
became sharp and throbbing with one hour of sitting, as well 
as with short periods of standing, attempted bending or 
lifting, and walking for up to two blocks.  There were no 
sphincter problems.  He denied any numbness in the lower 
extremities.  He indicated that he was diagnosed with 
rheumatoid arthritis some time in the 1960's.  He said that 
he had been told that he had degenerative joint disease.  He 
was currently taking several medications, including Morphine 
Sulfate.  He gave a history of back surgeries in 1956, 1990 
and 1992.  His history was remarkable for rheumatoid 
arthritis and psoriasis.  Although there was complaint of 
pain on range of motion maneuvers.  There was no pelvic 
obliquity.  Straight leg raising caused back pain, without 
leg pain, in the sitting and supine positions.  There was 5/5 
strength of the muscles acting on both hips, knees and 
ankles.  The lower extremity pulses were normal.  The 
patellar and Achilles reflexes were trace, bilaterally.  The 
examiner reviewed the medical records and noted that there 
was a CT scan of the lumbar spine in November 1996 showing a 
mild degree of spinal stenosis at L4-5 and L5-S1 due to a 
combination of diffuse disc bulge, ligamentum hypertrophy, 
and interfacet joint degeneration.  X-rays of the lumbar 
spine on the day of current examination revealed generalized 
osteopenia.  There was slight convexity toward the right 
side.  Pedicle screws and rods from T11 to L3 were noted.  
There was obliteration of the S1 joints, bilaterally.  
Lateral fusions were present bilaterally that appeared to be 
solid.  The L2 compression fracture showed narrowing of the 
vertebral bodies.  Although there was normal lordosis in the 
lower lumbar region, there was loss of lordosis at L2-3.  
There was no spondylolisthesis.  The cone-down view revealed 
anterior lipping of L4 and calcification of the vessels.  The 
pertinent diagnoses were status post L2 to L3 fusion with 
residual back pain and radicular features, and psoriasis.  
The examiner remarked that there was no reflex asymmetry or 
pathological reflex in the upper or lower extremities.  X-
rays revealed evidence of a solid union from L1 through L3.  

On neurologic examination for VA in July 1998, the veteran 
complained of back pain that had become more severe since 
1952 and that was now constant.  The pain was more intense 
when he walked for more than one block or stood for more than 
5 or 10 minutes.  The pain was also increased with lifting 
over 20 pounds.  It was much worse in the early morning when 
the weather was cold.  During cold weather, the pain spread 
as a sharp ache into both legs, and there was leg weakness.  
The examiner noted that the veteran was treated in "an 
interesting manner."  He took 90 milligrams of Morphine twice 
daily and 90 to 100 milligrams at night.  He was given 
alternate pain medications previously, but stated that he had 
had an abnormal kidney function test and that his medications 
were adjusted.  He reported that joint pain had been present 
since 1960.  The veteran had pain in different areas of the 
body on different days, but the pain was almost constant in 
the hands, knees and ankles.  It was much worse in the early 
morning.  It was greatly reduced with Morphine.  It was more 
severe when the weather was cold or rainy.  He reported that 
he had been told that he had "rheumatoid arthritis."  

On VA neurologic examination in December 1995, the veteran 
had significant tenderness on movements of all joints.  The 
rest of the neurologic examination, sensory examination, and 
cerebellar examination were all within normal limits.  The 
Babinski test revealed down-going toes, bilaterally.  
Reflexes were diminished to +1/4 in all reflex points.  The 
examiner's impression was that the veteran did not have any 
neurological signs or symptoms.  He expressed significant 
pain in all of his joints but no clear-cut rheumatic changes 
were seen.  The examiner reported that the veteran had stated 
that he spent his day in front of the television and walked 
or got off of his couch very little.  The examiner stated 
that this probably contributed to the pain in his joints, in 
addition to the osteopenia that was seen on X-ray 
examination.  The examiner repeated that there were no 
neurological deficits in the veteran and that the limitations 
in the range of motion were all due to pain, which seemed to 
be coming from the joints.  

Private treatment reports dated in March 1996 include an 
impression of probable psoriatic arthritis.  A private 
treatment record dated in March 1995 included an impression 
of acute gouty arthritis.  The veteran complained of chronic 
low back pain since his laminectomy.  At that time, in March 
1995, he was ambulatory and had a slow gait.  The spine had a 
healed laminectomy scar, but there was generalized 
tenderness.

The overall disability picture shows that the veteran has 
significant low back pathology, only part of which is service 
connected, and that neurologic involvement as a result of the 
service-connected low back disability has been relatively 
mild.  Symptoms of neurologic involvement include positive 
straight leg raising, diminished motor strength and 
diminished deep tendon reflexes, muscle wasting, sensory 
deficits, radiculopathy, especially with foot drop indicative 
of sciatic neuropathy, incoordination and ataxia, a positive 
Babinski sign, and bowel or bladder dysfunction.  

Although a CT scan in 1996 was said to show spinal stenosis 
at L5-S1, this was described by the orthopedic examiner in 
1998 as mild.  There has been some sensory deprivation and 
some radiating pain.  Straight leg raising has been positive 
on various occasions at various degrees of arc.  But a number 
of examinations, including neurologic examinations, have been 
negative for muscle wasting (atrophy), reduced motor strength 
in the lower extremities, bowel or bladder dysfunction, or 
incoordination or ataxia.  The neurologic examination in 
December 1995 found no neurologic deficits, while the 
neurologic examination in July 1998 resulted in an impression 
of chronic back pain.  However, the neurologic examiner in 
December 1995 attributed the complaints of pain to joint 
pathology, not to neurologic deficit.  In addition, the 
veteran has been diagnosed recently with and treated for 
psoriatic arthritis, for which service connection is not in 
effect.  

Although the veteran has had to use a cane at times due to 
back pain, he has also been able to stand and to walk 
independently.  However, there is evidence of a left leg limp 
prior to his intercurrent low back injury.  On the other 
hand, he was able to ambulate without use of the two elbow 
crutches he brought to the orthopedic examination in August 
1998.  Although the veteran has exhibited diminished reflexes 
in the lower extremities, footdrop such as to demonstrate the 
presence of sciatic neuropathy has not been shown.  The 
Babinski sign has been negative.  The Romberg sign has been 
negative, although he exhibited difficulty with heel and toe 
walking in August 1998 due to loss of balance.  

This is not to say that the veteran does not have symptoms 
indicative of a significant low back pathology that are 
attributable to his service-connected disability; it is only 
to say that those symptoms are contemplated in the 40 percent 
evaluation currently assigned under Diagnostic Code 5293 for 
severe intervertebral disc syndrome.  In view of the numerous 
examination findings and other medical evidence of record, it 
is reasonable to conclude that at least some part of the 
veteran's low back pathology is attributable to nonservice-
connected low back disability.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  Certainly, the 
examiners have implied as much when they have not said so 
directly.  

The service-connected low back disability may also be 
evaluated by reference to Muscle Group XX, the spinal 
muscles.  The function of these muscles is postural support 
of the body and extension and lateral movements of the spine.  
38 C.F.R. § 4.73, Diagnostic Code 5320.  Moderately severe 
muscle damage yields a 40 percent evaluation under Diagnostic 
Code 5320; a higher evaluation of 60 percent is only 
warranted if severe injury is demonstrated.  However, the 
record makes clear that no such injury was, or is, shown.  

Although there is evidence of a deep penetrating shell 
fragment wound of the low back resulting in a chip fracture 
of the transverse process of the fifth lumbar vertebra, the 
fracture, while comminuted, was simple and was in good 
alignment and well healed by the time the veteran left 
service.  There was no extensive debridement or prolonged 
infection and sloughing of soft parts, and intermuscular 
binding and cicatrization of Muscle Group XX.  Although there 
was a retained metallic fragment, wide damage to muscle group 
in the track of the missile is not shown in light of 
subsequent examination findings that indicated that only mild 
muscle damage had been sustained.  X-ray examination showed 
only one significant foreign body in the low back, thus 
suggesting that intermuscular trauma was not widespread in 
that anatomical region and that the explosive effect of the 
missile was therefore limited in that region.  Palpation did 
not show loss of muscle tissue and did not indicate soft or 
flabby muscles in the wound area.  Although the veteran has 
complained of muscle weakness and instability of gait as a 
result of the shell fragment wound, examination findings have 
not shown that the injury to Muscle Group XX has resulted in 
any significant loss of strength or endurance or of the 
capacity of the muscle to contract normally.  

The veteran exhibits limited extension and lateroflexion of 
the lumbar spine, but this is due, at least in part, to the 
fusion of the spine with fixation extending from T11 to L3, 
for which service connection is not in effect.  Similarly, 
the veteran's tenderness in the low back, together with his 
muscle weakness, is partly attributable to the intercurrent 
motor vehicle accident residuals.  It is significant that in 
July 1998, the neurologic examiner remarked that the veteran 
had overwhelming evidence of severe degenerative changes 
involving the cervical and lumbar spine.  Her examination 
revealed subjective findings of reduced range of motion.  She 
reported that the veteran was precluded from performing 
repetitive bending, squatting and stooping.  He could 
probably sit without changing positions for no more than 
20 minutes.  He would have difficulty tolerating temperature 
extremes.  He would have difficulty lifting more than 
20 pounds, occasionally, and more than 10 pounds, frequently.  

On orthopedic examination for VA in August 1998, the veteran 
walked with a slow gait and a limp favoring the left lower 
extremity.  He had difficulty with heel and toe walking due 
to loss of balance.  The record shows that he had 
intermittently exhibited a limp and worn a back brace for 
many years, although the precise severity of these aspects of 
his disability is not wholly clear.  However, at least part 
of his disability is due to his nonservice-connected spine 
disability and fusion.  Even then, however, he has exhibited 
mostly full motor strength in his lower extremities.  His 
thigh and calf circumferences were bilaterally equal on 
examination in August 1998, and he was able to ambulate 
without the use of the two elbow crutches he brought on the 
day of examination.  On motor examination, the veteran had 
nearly normal motor strength in the lower extremities, 
bilaterally, and sensation was intact to pinprick in the left 
leg but was reduced to pinprick in the right outer leg.  
Based on the motor examination, the veteran would be able to 
stand independently, although he required assistance to move 
on and off the examination table.  However, the examiner felt 
that based on the examination findings, which included 
nonservice-connected pathology, the veteran was able to sit 
for up to six hours with normal breaks but was able to stand 
and walk for less than two hours.  He was able to lift and 
carry less than 10 pounds, both occasionally and frequently.  

The shell fragment wound does not appear to have resulted in 
any visible or measured atrophy of the low back musculature 
or in the muscles of the lower extremities.  There is some 
muscle tenderness in the low back, and paraspinal muscle 
spasm has been elicited on some examinations, but these 
findings are contemplated in the 40 percent evaluation 
currently assigned.  Moreover, the postoperative scars have 
not been shown to be adherent to underlying tissues or bone 
structures.  Although at one time, there was some indication 
of a sclerotic process in the left sacroiliac joint and 
ischial tuberosity, surgery many years ago resulted in an 
arthrodesis that appears to have resolved the problem.  A 
biopsy in 1950's ruled out rheumatoid spondylitis.  The 
presence of progressive sclerosing myositis has not been 
diagnosed as a part of the service-connected low back 
disability.  38 C.F.R. § 4.56(d) (effective prior to July 3, 
1997); 38 C.F.R. § 4.56(4) (effective on July 3, 1997).  The 
Board therefore finds that severe injury of Muscle Group XX 
is not shown or more nearly approximated.  38 C.F.R. § 4.7.  
The Board notes that the criteria for rating muscle injuries 
changed during the pendency of this appeal.  However, whether 
the injury to Muscle Group XX is considered under the new 
rating criteria or the old, a rating in excess of 40 percent 
for damage to that muscle group is not warranted.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless law provides otherwise).  

Finally, the Board has considered whether the surgical scars 
resulting from the service-connected disability warrant a 
separate compensable rating under the holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In Esteban, the veteran 
injured the right side of his face in a motor vehicle 
accident in service and claimed that he was entitled to 
separate evaluations for facial muscle injury interfering 
with mastication under Diagnostic Code 5325, disfiguring 
facial scars under Diagnostic Code 7800, and for painful 
scars under Diagnostic Code 7804.  The Court of Appeals for 
Veterans Claims agreed, holding that separate ratings were 
warranted where none of the symptomatology for any one of the 
three disabilities overlapped with symptomatology associated 
with the other two disabilities.  6 Vet. App. at 261-62.  

On VA orthopedic examination in June 1994, there was a 9-inch 
midline scar of the lower back that was well healed "and 
covered with psoriasis."  There were two 6-inch scars on the 
posterior iliac crest that were also covered with psoriasis.  
Despite the presence of psoriasis, for which service 
connection is not in effect, there is no basis for a separate 
compensable rating for a superficial, poorly nourished scar 
with repeated ulceration under Diagnostic Code 7803 because 
the scars have been consistently described as well healed.  
Although the orthopedic examiner n August 1998, in mentioning 
the scars of the iliac crest, described "tenderness over the 
operation site," this tenderness has not been specifically 
attributed to the scars themselves.  Rather, it seems to be a 
generalized tenderness associated with the overall disability 
picture involving the service-connected low back disability.  
The veteran has complained in recent years of generalized 
tenderness that apparently has been associated with his joint 
complaints.  The Board therefore concludes that a separate 
compensable rating for superficial postoperative scars is 
thus not for assignment under Diagnostic Code 7804.  Esteban.  

The Board notes the veteran's contentions, as well as his 
testimony before a hearing officer at the RO in 1991, 
regarding the severity of his low back disorder.  Although 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  

Based on the foregoing, the Board finds that an increased 
evaluation for residuals of a shell fragment wound of Muscle 
Group XX and status post sacroiliac fusion with L5 healed 
fracture of the transverse process and postoperative scars is 
not warranted.  


ORDER

Service connection for residuals of an L2 fracture, with 
fixation of an L2-3 fusion, secondary to service-connected 
low back disability is denied.  

An increased evaluation for residuals of a shell fragment 
wound of Muscle Group XX and status post sacroiliac fusion, 
with L5 healed transverse process and postoperative scars, is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

